DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Allowable Subject Matter
Claims 2-5, 9-12 and 16-19 are allowable over the prior art.  However, the claims remain rejected under non-statutory double patenting.


Claims 6-8, 13-15 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-5, 9-12 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims 1-4, 8-11 and 15-18 of U.S. Patent No. 11,218,505.   

Although the conflicting claims are not identical, they are not patentably distinct from each other because:

The language of the body of each of the independent claims (2, 9 and 16) of the instant application substantially appears within the body of each of the independent claims (1, 8 and 15) of U.S. Patent No. 11,218,505.  Note also, that the conflicting claim of U.S. Patent No. 11,218,505 also recites additional terminology that is substantially similar to that of the instant application (e.g., “global view” vice “view” referring to the frequency of accessing of content, and “aggregated index” vice “aggregated account index”, referring to a data structure associating keys and content data/metadata).  And, the conflicting patent recites two keys vice three for the instant application, however, the two keys of the conflicting patent and the three keys of the instant application contain the same / substantially similar data (i.e., content identifiers, application identifiers, and access values).

Dependent claims 3-5, 10-12 and 17-19 of the instant application recite substantially similar language as conflicting patent claims 2-4, 9-11 and 16-18.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to change language and/or reduce the number of data structures / fields as such actions may reduce the use of a certain number/type of resources.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

Non-Patent Literature
Hannon, John, et al., “Recommending+ Twitter Users to Follow Using Content and Collaborative Filtering Approaches”, RecSys 2010, Barcelona, Spain, September 26-30, 2010, pp. 199-206.
Facebook and Twitter are perhaps the exemplars of a new generation of social, real-time web services and we believe these types of service provide a fertile ground for recommender systems research. In this paper we focus on one of the key features of the social web, namely the creation of relationships between users. Like recent research, we view this as an important recommendation problem — for a given user, UT which other users might be recommended as followers/followees — but unlike other researchers we attempt to harness the real-time web as the basis for profiling and recommendation. To this end we evaluate a range of different profiling and recommendation strategies, based on a large dataset of Twitter users and their tweets, to demonstrate the potential for effective and efficient followee recommendation. (Page 199, Abstract).


Wang, Haopei, et al., “A Data Structure for Content Cache Management in Content-Centric Networking”, ICNDC 2011, Hangzhou, China, October 21-24, 2012, pp. 11-15.
Content-Centric Networking (CCN) is a new network architecture that rethinks the model of network communication. In this architecture all the network sources will be looked as content and routed by name. In this paper, we describe a scheme about the memory management in CCN and explore the impact of this management. We hope to design a solution for the in-network cache. To this purpose, we set up an application platform using the open source CCNx prototype and redesign the cache management by using a different data structure—splay tree and replacement policy compared to the existing design. This data structure is very suitable for caching for that recently accessed content is quick to access again. We also imitate some related work and design a similar experiment. The experimental results show the high efficiency of our management. Our solution improves the hit probability and make the popular content less time to access. (page 11, Abstract).




US Patent Application Publications
Lynch 	 				2014/0244618
A system that facilitates searching an online content management system for content items associated with a user. During operation, the system receives a call from a client application at a search interface in the online content management system, wherein the client application is operating on behalf of the user. In response to the call, the system performs a lookup in a per-user index within the online content management system, wherein the per-user index facilitates looking up information about content items associated with the user in the online content management system. The system then returns the information obtained during the lookup to the client application. The client application can then use the retrieved information to facilitate an interaction between the client application and the user. (Abstract).


Chia 	 				2014/0164481
A method includes a server computing device receiving several notifications from several different software applications on a client computing device associated with a user. A notification is sent by a software application on a client computing, indicates a user interaction with a software application has occurred, and identifies the application sending the notification. The server correlates each received notification with the appropriate user and stores information associated with the correlated notification. (Abstract). 


Kidron 	 				2012/0222125
The Threshold Reporting Platform ("TRP") transforms content seed selections and recommendations via TRP components such as discovery and social influence into events and discovery of other contents for users and revenue for right-holders. The TRP detects user initiation of a universally resolvable media content ("URMC") event in a client and obtains the URMC event identifying information. The TRP may record the URMC event identifying information in association with the event in an event log in the client. The TRM may obtain reporting frequency preference setting, at least one URMC user activity upload rule, and may determine activation of a URMC upload threshold trigger by evaluating the URMC user activity upload rule. The TRP may initiate reporting of the logged URMC event identifying information based on the trigger activation and update the client upon successful acknowledgement of said reporting by a server. (Abstract).



Dowling 	 				2013/0103735
Methods for providing simplified computing functionalities to a user. One embodiment provides a method including receiving, via one of a plurality of input channels, data indicative of content for display at a simplified computing platform. The data is processed thereby to identify an account holder to which the content is directed, and processed thereby to determine a primary content type. One or more content items of the primary content type from the data are extracted, and a signal defined for communication to a simplified computing platform associated with the identified account holder, thereby to instruct the simplified computing platform to make the one or more content items available for display via a software module configured specifically for the display of content of the primary content type. (Abstract).






Bansal 	 				2003/0120593
A system for facilitating handling of credit card transactions is provided. The system is made up of a number of components representing different functional areas including presentation framework, application components, application servers, asset management, data management, enterprise application integration, auxiliary services management, and performance management. In one application, the system is utilized by a credit card association to help facilitate processing of credit card transactions. The system provides a platform and associated functionality upon which various types of applications relating to credit card transaction processing can be implemented and executed. (Abstract).



Rao 	 				2014/0074856
A system and method for recommending content to a user in a social network, including: logging user activity for the user in the social network; categorizing the user activity across all the user's networks, wherein each category is assigned a score based on relevance to the user; assigning weights to the user activities; calculating a social index score as a function of the weighted user activity categories; logging user content into categories; scoring the user content; and generating a content social index by weighting the content scores. (Abstract). 



Smyth 	 				2011/0029636
A real time information feed system comprises an interface to receive a real time information feed and a data mining engine for retrieving data concerning a subscriber. A recommendation engine automatically modifies the real time information feed according to the mined data; and a subscriber interface outputs the modified real time information for delivery to the subscriber. The data mining engine is adapted to mine data in a real time communication medium used by the subscriber, such as a micro-blogging service. The data mining engine comprises an indexer for mining and indexing the real time information feed and the subscriber data to provide a plurality of indexes; and to generate vectors representing the separate indexes and to compare the vectors to modify. The data mining engine and the recommendation engine combine recommendation and information retrieval settings from a plurality of online and offline sources to produce a single amalgamated list of results to harness a user's usage patterns and social graph activity on a social network or updating service, that further allows the generation of user profiles as part of a media recommendation system. (Abstract).








Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



December 16, 2022